Exhibit 10.40

EXECUTIVE SEPARATION AGREEMENT

This Executive Separation Agreement (the “Agreement”), effective January 31,
2017, is by and between Caroline A. Hartill (“Hartill”) and RTI Surgical, Inc.
(“RTI” or the “Company”).

RECITALS

WHEREAS, Hartill has served as the Executive Vice President and Chief Scientific
Officer of RTI since June 2010 and has been an officer of RTI since 2003;

WHEREAS, Hartill and RTI are parties to the RTI Biologics, Inc. Executive
Transition Agreement with Caroline A. Hartill, dated August 29, 2012 and
extended on December 3, 2015 for a term to expire on December 31, 2018
(collectively, the “Transition Agreement”);

WHEREAS, without prejudicing, altering or eliminating any rights or obligations
Hartill has under the Transition Agreement, Hartill and RTI have agreed that
Hartill shall separate from employment “without cause” as Executive Vice
President and Chief Scientific Officer;

WHEREAS, Hartill and RTI agree that it is desirable to restate and clarify the
rights and responsibilities of Hartill and RTI to each other; and

WHEREAS, simultaneously with the execution of this Agreement, Hartill and the
Company are entering into a Consultant Agreement (the “Consultant Agreement”).

NOW, THEREFORE, the parties, intending to be legally bound hereby and in
consideration of the mutual promises contained herein, agree as follows:

TERMS

1. Recitals. The Recitals are true and correct and are incorporated into this
Agreement.

2. Separation from Employment. Hartill will separate from employment at RTI on
January 31, 2017 (it is understood that such date shall be the “Termination
Date” for the purposes of paragraph 1(f) of the Transition Agreement). Prior to
that time Hartill shall continue to perform the duties of Executive Vice
President and Chief Scientific Officer of RTI, retain all power and authority to
execute her duties, and will be paid or receive all compensation and benefits
due her during this period based on the schedule of compensation and benefits
attached as Exhibit A. Hartill agrees that her separation from employment with
RTI will be stated as a “separation,” provided however that for all purposes
Hartill’s separation from employment is and shall be treated as a “Severance
Event” “by the Company without Cause” pursuant to Section 1(e) of the Transition
Agreement. Unless specifically stated herein, nothing in this Agreement alters,
affects, voids or supersedes any rights Hartill has or are available to her
under the Transition Agreement as a result of a Severance Event occurring.

3. Obligations of RTI to Hartill Pursuant to the Transition Agreement. Section 3
of the Transition Agreement (relating to Severance Protection) defines and
specifies the Severance Protection



--------------------------------------------------------------------------------

Benefits for Hartill in the event of a Severance Event. RTI will pay or cause to
be paid the Severance Protection amounts and benefits to Hartill. The salary,
bonus opportunity, and health insurance amounts to be used for computing certain
Severance Protection benefits are specified in Exhibit A.

4. Additional Benefits to Hartill. In addition to (and not in lieu of) any
benefit available to Hartill under the Transition Agreement, RTI shall provide
Hartill with or allow or permit the following:

(a) Attached as Exhibit B is an Option and Award Summary dated January 31, 2017
for Hartill. All stock options and restricted stock awards shall become fully
vested as of the date of this Agreement. Notwithstanding anything to the
contrary in any applicable plan(s), the last date by which such stock options
can be exercised is the close of business on the 90th day following the end of
her services under the Consultant Agreement (currently expected to be
December 31, 2017), but if the Company terminates the Consultant Agreement
before September 30, 2017 (other than for breach of the Consultant Agreement),
the date such options can be exercised shall be extended to the close of
business on December 31, 2017. For the avoidance of doubt, if Hartill (or
Hartill’s permitted assignee) terminates the Consultant Agreement or if RTI
terminates the Consultant because of Hartill’s breach (or Hartill’s permitted
assignee’s breach), the options may be exercised only for 90 days following the
termination of the Consultant Agreement.

(b) RTI agrees that except as required by applicable law, it will not directly
or indirectly: (i) disparage or say or write negative things about Hartill; or
(ii) initiate or participate in any discussion or communication that reflects
negatively on Hartill. A disparaging or negative statement is any communication,
oral or written, which would tend to cause the recipient of the communication to
question the business condition, integrity, competence, fairness, or good
character of the person or entity to whom the communication relates.

5. Hartill’s Obligation.

(a) Hartill agrees to comply with all obligations under the Transition
Agreement, including executing the Release Agreement attached as Exhibit A to
the Transition Agreement.

(b) Hartill agrees that except as required by applicable law, she will not
directly or indirectly: (i) disparage or say or write negative things about the
Company; or (ii) initiate or participate in any discussion or communication that
reflects negatively on the Company. A disparaging or negative statement is any
communication, oral or written, which would tend to cause the recipient of the
communication to question the business condition, integrity, competence,
fairness, or good character of the person or entity to whom the communication
relates.

(c) Hartill represents that she does not now have pending any claims or lawsuits
against RTI, she has not suffered an on-the-job injury for which she has not
already filed a claim, and she will not commence or join in any lawsuit against
RTI or its personnel in the future.

(d) Upon service on Hartill, or anyone acting on her behalf, of any subpoena,
order, directive, or other legal process requiring Hartill to disclose any
information about RTI, Hartill or her attorney shall promptly notify RTI of such
service and of the content of any testimony or information to be provided
pursuant to such subpoena, order, directive, or other legal process and within
five business days send to the designated representative of RTI via overnight
delivery a copy of said documents.

 

Page 2 of 8



--------------------------------------------------------------------------------

6. Non-Competition Restriction. Except as may later be agreed upon in writing by
Hartill and the Company, the entities listed below (hereinafter the “Excluded
Entities”) shall be subject to the full restrictions provided for in Section 4
of Exhibit B to the Transition Agreement, and are not subject to the exceptions
set forth herein. Other than the Excluded Entities, and anything in Section 4 of
Exhibit B to the Transition Agreement notwithstanding, Executive may be employed
by or contract with persons or entities for the limited purpose of providing
such persons or entities with regulatory and quality assurance advice and
strategy services (the “Permitted Services”), provided, however, that no
Confidential Information is used or relied upon by Executive in rendering the
Permitted Services.

(a) The Excluded Entities are the following, including their subsidiary or
controlled entities:

 

  (1) Musculoskeletal Transplant Foundation (including Biocon Inc.)

 

  (2) LifeNet Health

 

  (3) AlloSource

 

  (4) University of Miami Tissue Bank (or its successor organization)

 

  (5) Community Tissue Services

 

  (6) LifeLink

 

  (7) Joint Research Foundation (JRF)

 

  (8) CellectCell, Inc.

 

  (9) Vivex Biomedical

7. EEOC and SEC. Nothing in this Agreement shall be construed to prohibit
Hartill from (a) filing a charge or complaint with the United States Equal
Employment Opportunity Commission (“EEOC”) or other fair employment practices
agency; (b) communicating directly with the United States Securities and
Exchange Commission (“SEC”) or any member of its staff, about any possible
violation federal securities laws; (c) making any disclosure protected under the
whistleblower provisions of federal laws or regulations; or (d) participating in
any investigation or proceeding conducted by the EEOC or the SEC or any such
agency. The approval of RTI or any RTI officer, employee or agent is not
necessary prior to communicating directly with the EEOC or the SEC or their
staff. However, if Hartill files a charge with the EEOC or similar agency, or if
such a charge is filed on her behalf, Hartill forever waives and relinquishes
any rights to recover damages resulting from any such charge.

8. Attorneys’ Fees. RTI and Hartill agree that in the event it becomes necessary
to enforce any provision of this Agreement, the prevailing party in such action
shall be entitled to recover all of their costs and attorneys’ fees, including
those associated with appeals. Notwithstanding the above, the Company will
reimburse Hartill for up to $5,000 in attorneys fees in connection with the
negotiation of this Agreement.

9. Entire Agreement. Unless specified herein, nothing in this Agreement
supersedes or voids the Transition Agreement. The Transition Agreement shall
remain in place as originally written or as modified by this Agreement.

10. Capitalized Terms. All capitalized terms used in this Agreement and not
defined herein shall have the meaning given to them in the Transition Agreement.

 

Page 3 of 8



--------------------------------------------------------------------------------

11. Counterparts and Facsimile. This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original and all of
which together shall constitute but one and the same instrument. This Agreement
may be signed and delivered by facsimile or other electronic transmission which
will be deemed the same as an original.

12. Assignment. This Agreement may be assigned, sold or otherwise conveyed by
RTI to a successor or any other entity without Hartill’s authorization or
agreement, provided, however that in the event of non-payment to Hartill by the
assignee, or any such successor, RTI shall remain responsible for such payments
under this Agreement. This Agreement shall be enforceable by any such successor
or assign. This Agreement will survive a merger, restructure, change of control
or sale of the companies involved in this Agreement. Hartill does not have the
ability to assign, sell or otherwise convey this Agreement, and any attempt to
do so shall be null and void ab initio. If Hartill should die while any payment
or benefit is due to her hereunder, such payment or benefit shall pass to her
designated beneficiary (or if there is no designated beneficiary, to her
estate), including, without limitation, the exercise of her options.

13. Voluntary Agreement. Each party to this Agreement acknowledges and
represents that she or it (a) has fully and carefully read this Agreement prior
to signing it, (b) has been, or has had the opportunity to be, advised by
independent legal counsel of her or its own choice as to the legal effect and
meaning of each of the terms and conditions of this Agreement, and (c) is
signing and entering into this Agreement as a free and voluntary act without
duress or undue pressure or influence of any kind or nature whatsoever and has
not relied on any promises, representations or warranties regarding the subject
matter hereof other than as set forth in this Agreement.

14. Governing Law. This Agreement shall be governed by the laws of the State of
Florida, excluding its conflict of law rules.

[Signature Page Follows]

 

Page 4 of 8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have set their hands and seals to this Executive
Separation Agreement of the date set forth above.

 

RTI SURGICAL, INC. By:  

/s/ Robert P. Jordhein

Name:   Robert P. Jordhein Title:   Interim President and Chief Executive
Officer By:  

/s/ Caroline A. Hartill

Name:   Caroline A. Hartill

 

Page 5 of 8



--------------------------------------------------------------------------------

EXHIBIT A

Severance Protection Benefits

 

Carrie Hartill – Compensation & Benefits

Base Salary

Annual Base Salary: $361,238.51

Annual Employee Share of Benefits:

  •   Medical - $3,835.26

  •   Dental - $430.82

  •   Vision - $122.98

  •   ID Theft Protection - $227.50

  •   Total - $4,616.56

Annual Base Salary + Gross up for Benefits: $365,855.07

Short Term Incentive

Annual Bonus Opportunity @ Plan: 50% of base salary

Annual Bonus Amount @ Plan: $180,619.26

 

COBRA cost would be as follows as RTI currently pays
approximately 75% of the total cost on employee + spouse
coverage for full time employees.  

 

COBRA Costs

 



 



Benefit

   Monthly
Cost      18 Month
Total Cost   Medical    $ 1,309.07      $ 23,563.26   Dental    $ 74.01      $
1,332.18   Vision    $ 10.46      $ 188.28   ID Theft Protection    $ 18.95     
$ 341.10     

 

 

    

 

 

  Total    $ 1,412.49      $ 25,424.82     

 

 

    

 

 

 

 

     Threshold for payout     Target     Maximum   Performance    $ 251,316    
$ 264,543     $ 290,997   % of Performance Target      95 %      100 %      110
%  Payout %      50 %      100 %      150 %    

 

 

   

 

 

   

 

 

  Individual Opportunity    $ 18,062     $ 36,124     $ 54,186     

 

 

   

 

 

   

 

 

 

Base Revenue (20.0% of Bonus Calculation)

 

 



     Threshold for payout     Target     Maximum   Performance    $ 26,163     $
30,780     $ 33,858   % of Performance Target      85 %      100 %      110 % 
Payout %      75 %      100 %      150 %    

 

 

   

 

 

   

 

 

  Individual Opportunity    $ 13,546     $ 18,062     $ 27,093     

 

 

   

 

 

   

 

 

 

Focus Products Revenue (10% of Bonus Calculation)

 

       Threshold for Payout     Target     Maximum   Performance      8.2 %     
9.1 %      10.5 %  % of Performance Target      90 %      100 %      115 % 
Payout %      50 %      100 %      150 %    

 

 

   

 

 

   

 

 

  Individual Opportunity    $ 27,093     $ 54,186     $ 81,279     

 

 

   

 

 

   

 

 

 

Operating Margin % (30% of Bonus Calculation)

 

 



     Threshold for Payout     Target     Maximum   Performance    $ 15,653     $
17,392     $ 20,001   % of Performance Target      90 %      100 %      115 % 
Payout %      50 %      100 %      150 %    

 

 

   

 

 

   

 

 

  Individual Opportunity    $ 36,124     $ 72,248     $ 108,372     

 

 

   

 

 

   

 

 

  Free Cash Flow Improvement (40% of Bonus Calculation)           

 

Total Target Opportunity

 

 

   

 

$180,619

 

 

 

      

 

 

 

 

Page 6 of 8



--------------------------------------------------------------------------------

Welfare Benefits

 

Benefit

 

Coverage Level

 

Description

Medical/Rx Insurance

  Employee + Spouse   Traditional PPO Plan w/ Florida Blue 80/20 coinsurance

Dental Insurance

  Employee + Spouse   Traditional PPO Plan w/ Delta Dental

Benefit

 

Coverage Level

 

Description

Vision Insurance

  Employee + Spouse   Traditional PPO Plan w/ Humana

Identity Theft Protection

  Family Coverage   ID Theft Protection and Restoration through Legal Shield

Short Term Disability

  60% of earnings   Max weekly benefit $800

Long Term Disability

  66 2/3rds% of earnings   Max monthly benefit $8,000

Group Life Insurance

  $50,000 Term/AD&D   Group Policy for all full time employees

401k Retirement Plan

  5% deferral elected   Company matches $1 for $1 up to 6%

Personal Life Insurance

  $500,000 Term Life   Term Life Policy – RTI reimburses as a TBF annual premium
w/ Genworth Life and Annuity $720

Mayo Clinic Annual Physical

 

Approx. Annual Cost:

$8,820

  Mayo Clinic Executive Health Program

 

Page 7 of 8



--------------------------------------------------------------------------------

EXHIBIT B

Option and Award Summary

Outstanding Stock Options

 

                   Total Options  

Type

   Grant Date      Price      Issued      Vested      Unvested (1)  

Stock Options

                    3/2/2007      $ 7.25        30,000        30,000        —  
       1/28/2008      $ 7.45        30,000        30,000        —         
2/10/2009      $ 2.98        60,000        60,000        —          4/20/2010  
   $ 4.30        80,000        80,000        —          2/28/2011      $ 2.69  
     60,000        60,000        —          2/9/2012      $ 4.02        60,000  
     48,000        12,000        2/25/2013      $ 3.60        60,000       
36,000        24,000        2/25/2014      $ 3.78        60,000        24,000  
     36,000        2/17/2015      $ 5.23        60,000        12,000       
48,000        2/24/2016      $ 3.31        38,710        —          38,710     
     

 

 

    

 

 

    

 

 

 

Total Options

           538,710        380,000        158,710           

 

 

    

 

 

    

 

 

 

Outstanding Restricted Stock Awards

 

                   Total RSAs        Grant Date      Price      Issued     
Vested      Unvested (1)  

Restricted Stock

                    2/25/2014      $ 3.78        20,000        13,333       
6,667        2/17/2015      $ 5.23        20,000        6,666        13,334     
  2/24/2016      $ 3.31        30,211        —          30,211           

 

 

    

 

 

    

 

 

 

Total Restricted Stock

           70,211        19,999        50,212           

 

 

    

 

 

    

 

 

 

 

(1) Subject to accelerated vesting under the Executive Transition Agreement

 

Page 8 of 8